 1
 2
 3                                                              JS-6
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11   SHANNON WILLIAMS, as an                   No. 2:20-cv-10146-JAK (JEMx)
     individual, and on behalf of all others
12   similarly situated,                       ORDER RE JOINT STIPULATION TO
                                               REMAND REMOVED ACTION TO
13                   Plaintiff,                STATE COURT (DKT. 21)
14         v.
15   LABCORP EMPLOYER SERVICES,
     INC., a Delaware corporation;
16   LABCORP STAFFING SOLUTIONS,
     INC., a Delaware corporation;
17   WELLNESS CORPORATE
     SOLUTIONS, LLC, a Maryland
18   corporation; and DOES 4-10,
19                   Defendant.
20
21
22
23
24
25
26
27
28
 1         Based on a review of the Joint Stipulation to Remand Removed Action to State
 2   Court (the “Stipulation” (Dkt. 21)), sufficient good cause has been shown for the
 3   requested relief. Therefore, the Stipulation is APPROVED. This action (LASC No.
 4   20STCV33583) is hereby remanded to the Los Angeles Superior Court at the Spring
 5   Street Courthouse. There shall be no award of attorney’s fees or costs at this time with
 6   respect to the removal or remand of this action.
 7
 8   IT IS SO ORDERED.
 9
10   Dated: ____________________
               June 24, 2021                      ____________________________
11                                                John A. Kronstadt
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
